Citation Nr: 0216327	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  00-06 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to special monthly pension by reason of being 
housebound.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran does not have any disability rated 100 
percent disabling, nor is he substantially confined to his 
home or immediate premises.  


CONCLUSION OF LAW

The criteria for special monthly pension by reason of being 
housebound have not been met.  38 U.S.C.A. §§ 1521, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a), 3.352.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board finds that the letter sent to the veteran in June 
1999, a February 2000 Statement of the Case and an August 
2002 Supplemental Statement of the Case, provided to both the 
veteran and his representative, provided notice to the 
veteran of what the evidence of record revealed.  
Additionally, these documents provided notice why this 
evidence was insufficient to award the benefit sought.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  Cf. 
Quartuccio v. Principi, 16 Fed App. 183 (2002).  No further 
assistance is necessary to comply with the requirements of 
this new legislation, or any other applicable rules or 
regulations regarding the development of the pending claim.  

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C. 1521 and who is not in need of 
regular aid and attendance shall be as prescribed in 38 
U.S.C. 1521(e) if, in addition to having a single permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities (not including ratings based upon 
unemployability under Sec. 4.17 of this chapter) the veteran:
(1) Has additional disability or disabilities 
independently ratable at 60 percent or more, 
separate and distinct from the permanent 
disability rated as 100 percent disabling and 
involving different anatomical segments or bodily 
systems, or
(2) Is "permanently housebound'' by reason of 
disability or disabilities. This requirement is 
met when the veteran is substantially confined to 
his or her dwelling and the immediate premises 
or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the 
disability or disabilities and resultant 
confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.352(d).  

VA has rated the veteran's disabilities as follows:  Unfolded 
aorta with hypertension rated 20 percent, sensory neuropathy 
of the right lower extremity rated 20 percent, sensory 
neuropathy of the left lower extremity rated 20 percent, 
palpable liver with elevated liver function tests rated 10 
percent, anemia rated 10 percent, atrophy of the muscles of 
the right hand, rated 10 percent, diabetes mellitus rated 10 
percent, left toe hallux valgus rated noncompensable (zero 
percent), history of gout rated noncompensable (zero 
percent), degenerative joint disease of the right and left 
knees (not confirmed by X-ray films) rated noncompensable 
(zero percent).

The report of the veteran's March 1999 VA examination for 
housebound status or permanent need for regular aid and 
attendance notes diagnoses of hypertension, diabetes 
mellitus, degenerative joint disease, and diabetic 
neuropathy.  He was able to walk without the assistance of 
another person for one block; needed the use of a cane; and 
was able to leave the home or immediate premises two or three 
time a week.  The examiner noted that the veteran required 
the daily personal health care services of a skilled provider 
without which the veteran would require hospital, nursing 
home or other institutional care.  

The report of the veteran's May 1999 VA examination for aid 
and attendance or housebound status notes that he traveled 
alone to the examination by bus and subway.  The examiner 
noted that the veteran was capable of managing his financial 
affairs; was living in a senior citizen building, where he 
had two meals provided each day; went to the store two or 
three times a week; and used a cane for walking.  The 
examiner noted the veteran was capable of walking one or two 
blocks unaccompanied; that he left home daily for one or two 
blocks.  No vision problems were noted, although glaucoma was 
suspect on recent eye examination.  The diagnoses noted were 
diabetes mellitus, Type 2, with sensory neuropathy; 
hypertension; degenerative joint disease of the knees; and 
gout.  

The veteran's VA outpatient treatment records for March 2002 
to August 2002 show that he was seen in the clinic 
approximately twice a month for various complaints, to 
include gout, neuropathy, and for podiatry problems.  Vision 
was consistently essentially within normal limits, with 
possible cataracts.  

Applying the relevant law and regulations to the facts of 
this case, the Board notes that, although the VA examining 
physician noted in March 1999 that the veteran needed the 
daily personal health care services of a skilled provider, 
this assessment is not supported by the medical findings.  

Although the veteran claims he is housebound, the medical 
evidence shows that he is able to ambulate with the use of a 
cane for one or two blocks; he leaves his home on multiple 
occasions each week; and he was able to travel unassisted via 
bus and subway to his May 1999 VA examination.  His recent VA 
outpatient treatment records show that he was able to receive 
care at the clinic on a regular basis.  The veteran's 
condition does not meet the criteria for housebound benefits 
in that he is not substantially confined to his dwelling, nor 
is he institutionalized.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the board is unable to identify a reasonable basis 
for granting special monthly pension by reason of need for 
aid and attendance or by reason of being housebound.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); VCAA § 4 
(to be codified as amended at 38 U.S.C. § 5107(b)); 38 C.F.R. 
§ 3.102.  


ORDER

Special monthly pension by reason of being housebound is 
denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

